Atkinson, J.
The plaintiff claimed damages resulting from the derailment of a hand-ear, the derailment being brought about by a tool falling from the car to the track. If the tool was upon the ear in an improper position, this fact was apparent to the plaintiff, who was riding thereon and who had helped load the same. Under these conditions there could be no recovery by him resulting from the improper loading of the car. On the other hand, if the tool was properly loaded and nevertheless fell from the car, the occurrence was a pure accident, a thing entirely unexpected and not to be anticipated in the usual course of events, and could not be the foundation for an action against the company. Freyermuth v. South Bound Railroad Co., 107 Ga. 31; B. & W. R. Co. v. Smith, 97 Ga. 777.

Judgment affirmed.


All the Justices concur.